NUMBER 13-13-00130-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DAVID WOOD,                                                           Appellant,

                                        v.

THE STATE OF TEXAS,                                                    Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                         MEMORANDUM OPINION

           Before Justices Rodriguez, Benavides, and Perkes
              Memorandum Opinion by Justice Rodriguez
      Appellant David Wood challenges his conviction after a bench trial for class A

misdemeanor assault. See TEX. PENAL CODE ANN. § 22.01(a)(1), (b) (West, Westlaw

through 2013 3d C.S.).    By two issues, appellant complains of the trial court's
adjudication on the misdemeanor assault charge, which was a lesser-included offense of

the originally indicted offense of felony injury to a child. We affirm.

                                              I. Background1

         Appellant was indicted for injury to a child, a first-degree felony, in connection with

his alleged assault of A.W., his son. See id. § 22.04(a), (e) (West, Westlaw through 2013

3d C.S.). Appellant pleaded not guilty, and his case was tried to the bench. After the

close of evidence and argument by counsel, the trial court adjudicated appellant guilty of

class A misdemeanor assault. See id. § 22.01(a)(1), (b). This appeal followed.

                                               II. Discussion

         By two issues on appeal, appellant complains of the trial court's verdict on a lesser-

included offense, arguing that class A misdemeanor assault is not a lesser-included

offense of felony injury to a child and that his due process rights were violated because

he had no notice that the trial court was considering a lesser-included offense.2                          Neither

argument was made to the trial court. Because appellant failed to present the complaints

to the trial court he now makes on appeal, he failed to preserve them for our review. See

TEX. R. APP. P. 33.1(a); Layton v. State, 280 S.W.3d 235, 239 (Tex. Crim. App. 2009) ("A



         1Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court's decision and the basic reasons
for it. See TEX. R. APP. P. 47.4.
         2 Appellant also seems to raise a double jeopardy issue, complaining that "appellant cannot be
reprosecuted [for the greater offense of felony injury to a child] . . . , since the court implicitly found appellant
not guilty of the felony charge." We express no opinion on this statement of the law; nothing in the record
indicates that appellant has been "reprosecuted," so his double jeopardy issue is, if cognizable at all,
premature at this stage.
        Finally, appellant asserts that he was denied effective assistance of counsel but cites no authority
and makes no substantive argument in support of this assertion. It is therefore inadequately briefed, and
our review is waived. See TEX. R. APP. P. 38.1(i).
                                                         2
specific objection is necessary to inform the trial judge of the issue and basis of the

objection, and to allow the judge a chance to rule on the issue at hand."). Appellant's

issues are overruled.

                                     III. Conclusion

       We affirm the judgment of the trial court.



                                                            NELDA V. RODRIGUEZ
                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 30th
day of October, 2014.




                                             3